It is ordered and adjudged by this court, that the judgment of the court of appeals be and the same is hereby affirmed for the reason that it is shown by the record that the property involved herein, at the commencement of this proceeding in the court of appeals of Wood county, had been placed in the possession of receivers appointed by the district court of the United States for the' northern district of Ohio, and that said court still retains jurisdiction over the proceeding in which the receivers were appointed and over the property referred to, with full jurisdiction to determine the rights of all parties therein. The court of appeals of Wood county, therefore, had no jurisdiction to interfere in the premises. In the event that any of the individuals named, in the petition shall, in the use of any of the property purchased at the sale of the same under the order of the district court *332of the United States of the northern district of Ohio, exercise any franchise in. violation of the laws of Ohio relief can be had in a proceeding in which a proper showing is made in the state court.

Judgment affirmed.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.